Citation Nr: 0700462	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right shoulder disability, claimed as due to VA surgery in 
May 2001.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

In November 2001, the RO received the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability, claimed 
as due to VA surgical treatment in May 2001.  The March 2002 
rating decision denied the claim, and the veteran appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in February 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Following the hearing, the Board solicited 
the opinion of an independent medical expert (IME) regarding 
the etiology of the veteran's claimed right shoulder 
disability.  Such opinion was received in July 2005, with an 
addendum opinion submitted in September 2006.  


FINDING OF FACT

The veteran's right shoulder disability, diagnosed as 
adhesive capsulitis, was the result of a complication of VA 
surgical treatment which was not reasonably foreseeable.




CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for a right shoulder disability.  He 
essentially contends that his right shoulder symptomatology, 
particularly the development of adhesive capsulitis, is a 
result of surgery conducted in May 2001 at the Gainesville, 
Florida VA Medical Center (VAMC) to treat carpel and cubital 
tunnel syndrome of the right wrist and elbow.  The veteran 
maintains that his right arm was improperly positioned during 
surgery, thus forcing his shoulder to rotate in an unnatural 
way, resulting in serious injury.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
§ 1151 claim in July 2003.  The Board need not, however, 
discuss the sufficiency of either the July 2003 VCAA notice 
or VA's development of the claim in light of the fact that 
the Board is granting the claim.  Thus, any potential error 
on the part of VA in complying with the provisions of the 
VCAA has essentially been rendered moot by the Board's grant 
of the benefit sought on appeal.

The Board does note in passing, however, that the veteran has 
not been provided notice regarding degree of disability and 
effective date as required by the recent decision of the 
United States Court of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in 
detail below, the Board is granting the veteran's § 1151 
claim.  It is not the Board's responsibility to assign a 
disability rating or an effective date in the first instance.  
The Board is confident that prior to its assignment of an 
initial disability rating and/or effective date, the RO will 
provide the veteran and his representative with appropriate 
notice under Dingess. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).

In this case, the veteran filed his § 1151 claim in November 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].



In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 38 C.F.R. 
§ 3.361].  Those regulations largely implemented the 
provisions of 38 U.S.C.A. § 1151.

Although the record reveals the RO did not consider the 
veteran's claim under 38 C.F.R. § 3.361, the Board finds this 
new regulation codified the existing statutory provisions of 
38 U.S.C.A. § 1151, which the RO did consider, and that the 
regulation is in no way liberalizing or significantly 
different from the statutory standard considered in the 
adjudication of the veteran's claim.  In any event, the Board 
is granting the veteran's claim.  The veteran is clearly not 
prejudiced by this decision.



Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Factual background

The facts in this case are essentially undisputed.

In September 2000, the veteran reported to the Gainesville VAMC 
with complaints of right arm numbness beginning in the medial 
aspect of the right scapula and radiating into the axilla and 
down the entire right arm and hand.  A nerve conduction study 
revealed bilateral entrapment neuropathy at the wrist and right 
ulnar neuropathy at the elbow.  
X-rays of the right shoulder revealed a probable old lesser 
tuberosity fracture and irregularity along the medial inferior 
humeral head/neck.  Degenerative spurring at the 
acromioclavicular joint was also noted together with narrowing of 
the glenoid fossa.  As a result of these findings, diagnoses of 
right cubital tunnel syndrome and right carpel tunnel syndrome 
were rendered.

On May 21, 2001, the veteran underwent endoscopic carpel tunnel 
release and intramuscular transposition of the ulnar nerve at the 
Gainesville VAMC to correct these conditions.  Operative records 
indicate that the veteran was placed in the supine position for 
the procedure, and that a transverse incision was made at the 
wrist together with one at the medial aspect of the elbow.  Block 
anesthesia was employed.  Surgical records further report that 
the veteran tolerated the procedural well and without 
complication.

Treatment records reveal that, shortly after this surgery, the 
veteran was seen on multiple occasions for complaints of severe 
pain, stiffness, weakness, and decreased range of motion in the 
right shoulder.  July 2001 X-rays of the right shoulder revealed 
marked narrowing of the joint space with some sclerosis, 
particularly in the inferior part.  A tear drop deformity of the 
humeral head was also identified, which the radiologist opined 
was "most probably" the result of an old trauma.  Small 
calcific densities in the area of the surgical neck which "most 
probably" superimposed soft tissue calcifications were also 
noted, as they "were seen outside of the bony structures on 
previous films."  An October 2001 MRI revealed osteoarthritic 
changes of the acromioclavicular and glenohumeral joints with a 
high-riding humeral head.  Tendinopathy of the supra and infra 
spinatous with increased fluid in the joint was also noted.  
Although there was a suggestion of abnormal signal and a possible 
early tear of the subscapularis with debris in the bicipital 
tendon groove seen on the prior plain film, no frank retraction 
of the supra or infraspinatous was identified.  The veteran was 
subsequently diagnosed with adhesive capsulitis and prescribed a 
course of physical therapy, which only mildly relieved his 
symptomatology. 

Analysis

The question of whether the veteran has a right shoulder 
disability and whether such is related to his May 2001 
surgery is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board obtained an IME opinion 
addressing these questions in July 2005, with an addendum 
opinion added in September 2006.  No other competent medical 
opinion regarding the existence, etiology, and foreseeability 
of the veteran's right shoulder disability is of record.  
[The veteran's own comments are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).]

The IME concluded that the veteran's right shoulder 
disability adhesive capsulitis was the result of the May 2001 
surgery.  Although the surgery was performed on the veteran's 
right wrist and elbow and did not directly involve the 
shoulder, the IME noted that splinting from the surgery 
coupled with pain from the procedure led to decreased right 
shoulder mobility, which in turn resulted in adhesive 
capsulitis.  The IME's statements appear to be consistent 
with the contemporaneous treatment records, which fail to 
note any right shoulder pain or loss of motion before the May 
2001 procedure, but which document regular complaints of 
pain, decreased motion, and an adhesive capsulitis diagnosis 
only a few weeks thereafter.

Although the IME determined that the veteran's adhesive 
capsulits was the result of his May 2001 surgery, he 
unequivocally concluded that such eventuality was not the 
result of fault on the part of VA.  The IME concluded that 
the veteran "underwent the appropriate evaluation of his 
complaints and numbness, had the appropriate diagnostic test 
done, had appropriate conservative treatment, underwent the 
appropriate operative treatment, [but] unfortunately . . . 
had the untoward effect of developing adhesive capsulitis."  
In responding to the veteran's contention that improper arm 
position during surgery led to right shoulder injury, the IME 
found that the veteran was placed in the supine position 
during surgery, and that such "is the classic positioning 
for the type of surgical treatment that the [veteran] 
underwent."  Overall, the IME concluded that the veteran's 
additional right shoulder disability was not due to 
"carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA" and 
that any right shoulder symptomatology experienced by the 
veteran was not the "direct result of an injury that was 
perpetuated on the shoulder in a negligent manner by either 
forceful positioning during surgery or improper positioning 
at the time of surgery."

As noted in the law and regulations section above, however, 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not limited to cases in which additional disability is caused 
by negligence or carelessness on the part of VA.  The statute 
also provides that compensation is payable where VA medical 
treatment results in additional disability that was not 
reasonably foreseeable.  Such is the situation in the instant 
case.  

In his September 2006 addendum opinion, the IME specifically 
addressed the matter of forseeability, finding that veteran's 
development of adhesive capsulitis "was not a reasonably 
foreseeable complication of the surgical treatment that was 
performed."  The IME went on to explain that the risk of 
adhesive capsulitis would not be one that a reasonable health 
care provider would have discussed with a patient before 
undergoing surgical intervention.  While an extensive list of 
possible complications for the type of surgery the veteran 
underwent which would typically be discussed with patients 
preoperatively was provided, adhesive capsulitis was not 
among them.

After reviewing the medical evidence of record and 
particularly the IME opinion, the Board finds that the 
competent medical evidence of record indicates that the 
veteran's right shoulder disability was caused by 
complications from his May 2001 surgery which were not 
reasonably foreseeable.  Accordingly, compensation under the 
provisions of 38 U.S.C. § 1151 is warranted, and the benefit 
sought on appeal is accordingly granted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for right 
shoulder disability is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


